DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 20, 21, 25, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601.

Regarding claim 1 Imamura et al discloses of Fig. 1 – 17, of applicant’s a dual-screen electronic device (paragraph 0027 - 0030 computer 10 is a dual-screen electronic device with screens 13 and 15) comprising: a first processor (paragraph 0040 CPU 111 is a first processor contained within the housing of computer 10); a first housing containing the first processor (paragraph 0040 CPU 111 is a first processor contained within the housing of computer 10); a first display mounted to the first housing and in electronic communication with the first processor, the first display including a first touch-sensitive surface (paragraph 0030 a first display 15 is mounted to the first housing and in electronic communication with the CPU 111 first processor, that (paragraph 0040) controls the computer 10, wherein the first display 15 comprises a first touch-sensitive surface);

Imamura et al further discloses of applicant’s a second housing attached to the 

Imamura et al further discloses of applicant’s display a second user interface on the second display, the second user interface being different from the first user interface  (paragraph 0033 display a second user interface, being application windows and 

Imamura et al discloses a two screen device, under the control of a CPU, with touch screen displays where a first screen displays a touch keyboard which a user enters characters which are then displayed on the second display touch screen but does not expressively disclose a first housing containing the first processor; and a first power supply disposed in the first housing and configured to power the first touch-sensitive surface and the second touch-sensitive surface; a second power supply 

Matsumoto et al teaches a method of having two power supplies where each power supply supplies power to a dual display device. Matsumoto et al teaches of Fig. 1 – 3, of applicant’s a first housing containing the first processor (paragraph 0042 – 0043 device 1 has a processor 21 in the housing of the first processing unit 2); and a first power supply disposed in the first housing and configured to power the first touch-sensitive surface and the second touch-sensitive surface (paragraph 0042 terminal device 1 includes two touch panel display units where touch panel 10 is of first information processing unit 2 and second touch panel 12 is of second information processing unit 3. Paragraph 0047 first power supply unit 36 is the main power source of first information processing unit 2 with the first touch-sensitive surface 10, and supplies electric power to each unit of first information processing unit 2 including first CPU 21. First CPU 21 can supply electric power to some or all of the circuits, which form first information processing unit 2, or stop the supply by controlling first power supply unit 36. First CPU 21 can supply electric power to second information processing unit 3 by controlling first power supply unit 36. Paragraph 0051 second power supply unit 50 is the main power source of second information processing unit 3 with the first touch-sensitive surface 12, and supplies electric power to each unit of second information processing unit 3 including second CPU 42. Second CPU 42 can supply electric power to some or all of circuits, which form second information processing unit 

Matsumoto et al further teaches of applicant’s a second power supply disposed in the second housing and configured to power the first touch-sensitive surface and the second touch-sensitive surface (paragraph 0042 terminal device 1 includes two touch panel display units where touch panel 10 is of first information processing unit 2 and second touch panel 12 is of second information processing unit 3. Paragraph 0047 first power supply unit 36 is the main power source of first information processing unit 2 with the first touch-sensitive surface 10, and supplies electric power to each unit of first information processing unit 2 including first CPU 21. First CPU 21 can supply electric power to some or all of the circuits, which form first information processing unit 2, or stop the supply by controlling first power supply unit 36. First CPU 21 can supply electric power to second information processing unit 3 by controlling first power supply unit 36. Paragraph 0051 second power supply unit 50 is the main power source of second information processing unit 3 with the first touch-sensitive surface 12, and supplies electric power to each unit of second information processing unit 3 including second CPU 42. Second CPU 42 can supply electric power to some or all of circuits, 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Matsumoto et al. Doing so would result improving Imamura et al invention in a similar way as Matsumoto et al – namely the ability to provide a method of having two power supplies where each power supply supplies power to a dual display device, in Matsumoto et al invention, to the dual display device with touch screens in Imamura et al invention.

Regarding claim 20 of the combination of Imamura et al in view of Matsumoto et al, Imamura et al further discloses of applicant’s wherein: the second user interface displayed on the second display includes a user-composed document, the first user interface displayed on the first display comprising the first touch-sensitive surface includes a plurality of document inputs, and responsive to detecting a first user input at 

Regarding claim 21 of the combination of Imamura et al in view of Matsumoto et al, Imamura et al further discloses of applicant’s wherein: the plurality of document inputs displayed by the first display comprising the first touch-sensitive surface is an electronic alpha-numeric keyboard comprising a plurality of electronic keys (paragraph 0030 – 0033 the plurality of document inputs displayed by the first display 15 comprising the first touch-sensitive surface 151, consisting of various code data key codes, character codes, and commands, is an electronic alpha-numeric keyboard comprising a 

Regarding claim 25 of the combination of Imamura et al in view of Matsumoto et al, Imamura et al further teaches of applicant’s wherein the electronic device comprises at least one of a laptop computer (paragraph portable personal computer 10), smartphone, tablet computer, and camera.

Regarding claim 26 of the combination of Imamura et al in view of Matsumoto et al, Imamura et al further teaches of applicant’s wherein the first housing is attached to the second housing via the folding hinge along a long edge of the first housing (Fig. 1, paragraph 0029 a first main body housing 11 and a second display unit 12 housing are attached by a hinge 14 such that the first housing 11 is attached to the second housing 12 via the folding hinge along a long edge of the first housing 11).

Regarding claim 28 of applicant’s wherein at least one of the first housing and the second housing are rotatable about the axis defined by the hinge. Claim 28 is rejected for the reasons found in rejected claim 16 above where Imamura et al discloses in paragraph 0029 a first main body housing 11 and a second display unit 12 housing 

Regarding claim 29 of applicant’s wherein at least one of the first housing and the second housing are rotatable about the axis defined by the hinge. Claim 29 is rejected for the reasons found in rejected claim 16 above where Imamura et al discloses in paragraph 0029 a first main body housing 11 and a second display unit 12 housing are attached by a hinge 14 where the first housing 11 and second housing 12 are rotatable by the hinge to a plurality of fixed angles relative to each other when the rotation is stopped at some rotation of the first housing 11 and second housing 12).

Claims 17 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601 as applied to claim 16 above, and further in view of Miller et al U.S. Publication No. 2010/0245209.

Regarding claim 17 of combination of Imamura et al in view of Matsumoto et al, Imamura et al discloses wherein the second housing is rotatable by degrees about an axis defined by the hinge, relative to the first housing (paragraph 0029 a first main body housing 11 and a second display unit 12 housing are attached by a hinge 14 such that the second housing 12 is rotatable by degrees about an axis defined by the hinge, relative to the first housing 11);



Miller et al teaches a method of rotating a display housing to less than 360 degrees. Miller et al teaches of Fig. 1, of applicant's the second housing is rotatable by at least 350 degrees (paragraph 0020 of hinged two display device, the first display 108 and the second display 112 are positioned to display in approximate opposing directions, and a position angle 124 between the first and second displays less than 360 degree such that the second housing, with the second display 112, is rotated to less than 360 degree, which is rotatable by at least 350 degrees, that includes angles of 350 – 359 degrees); 

Miller et al teaches an additional method of rotating a display housing to less than 360 degrees. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Miller et al. Doing so would result improving Imamura et al invention in a similar way as Miller et al – namely the ability to rotating a display housing to less than 360 degrees, in Miller et al invention, to the two screen rotating hinged device in Imamura et al invention.

Regarding claim 32 of combination of Imamura et al in view of Matsumoto et al further in view of Miller et al, Miller et al teaches of applicant’s wherein the first housing and second housing are rotatable relative to each other by at least 180 degrees about the axis defined by the hinge (paragraph 0020 of hinged two display device, the first display 108 and the second display 112 are positioned to display in approximate opposing directions, and a position angle 124 between the first and second displays less than 360 degree such that the first housing for the first display 108 and second housing for the second display 112 are rotatable relative to each other by at least 180 degrees about the axis defined by the hinge).

Claims 18, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601 as applied to claim 16 above, and further in view of Jung et al U.S. Publication No. 2009/0091512.

Regarding claim 18 the combination of Imamura et al in view of Matsumoto et al teaches a two screen device, under the control of a CPU, with touch screen displays where a first screen displays a touch keyboard which a user enters characters which are then displayed on the second display touch screen and, of a power supply in each display, each power supply supplies power to a dual display device but do not expressively teach wherein: the hinge is attached to a single first corner of the first housing and a single first corner of the second housing;

Jung et al teaches a method of rotating two devices at the corner of the devices. Jung et al teaches of Fig. 1 and 2, of applicant’s wherein: the hinge is attached to only a first corner of the first housing and only a first corner of the second housing, and the second housing is rotatable about a plurality of axes transversing the hinge (paragraph 0031 of the connection shaft 30 connecting the first display panel 10 and the second display panel 20, a corner of the first display panel 10 is rotatably coupled to a corner of the second display panel 20 such that the hinge of the connection shaft 30 is attached to only a single first corner of the first housing 10 and only a single first corner of the second housing 20);

Jung et al teaches an additional method of rotating two devices at the corner of the devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Jung et al. Doing so would result improving Imamura et al invention in a similar way as Jung et al – namely the ability to rotate two devices at the corner of the devices, in Jung et al invention, to the two screen rotating hinged device in Imamura et al invention.

Regarding claim 27 the combination of Imamura et al in view of Matsumoto et al further in view of Jung et al teaches of applicant’s wherein the first housing is attached to the second housing via the folding hinge along a long edge of the first housing and one of a short edge of the second housing and a long edge of the second housing (Jung 

Regarding claim 30 the combination of Imamura et al in view of Matsumoto et al further in view of Jung et al teaches of applicant’s wherein the second housing is rotatable about a plurality of axes defined by the hinge traversing the hinge (Jung et al in paragraph 0031 of the connection shaft 30 connecting the first display panel 10 and the second display panel 20, a corner of the first display panel 10 is rotatably coupled to a corner of the second display panel 20 such that the second housing 20 is rotatable about a plurality of axes, as seen in Fig. 1 – 5, defined by the rotating hinge traversing the hinge).

Claims 19 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601 as applied to claim 16 above, and further in view of Rais U.S. Publication No. 2009/0201254.

Regarding claim 19 the combination of Imamura et al in view of Matsumoto et al teaches a two screen rotatable hinged device with a processor and memory in the 

Rais teaches a method of a removable display having wireless connection with the keyboard housing. Rais teaches of Fig. 1 - , of applicant’s wherein: the second display is in wireless communication, and one or more of the first housing and the second housing are detachable from the hinge (paragraph 0030 hinge 23 is detached and screen element 20 and keyboard element 30 are separated to form a desk top configuration where communication between keyboard member 31 and the screen element 20 with contained components is via any one of typical wireless connections such as RF, bluetooth, and infra-red such that the second display 20 is in wireless communication with the keyboard housing when detached and the first housing 31 and the second housing 20 are detachable from the hinge 23);

Rais teaches an additional method of a removable display having wireless connection with the keyboard housing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Rais. Doing so would result improving Imamura et al invention in a similar way as Rais – namely the ability to remove the display having wireless connection with the keyboard housing, in Rais invention, to the two screen rotating hinged device in Imamura et al invention.

Regarding claim 31 the combination of Imamura et al in view of Matsumoto et al further in view of Rais further teaches of applicant’s wherein the electronic communication with the first processor by the first display and the second display is at least one of a wired communication and a wireless communication (Imamura et al in paragraph 0030 a first display 15 and second display 13 are in electronic communication with the CPU 111 first processor, that (paragraph 0040) controls the computer 10 such that the electronic communication with the first processor 111 by the first display 15 and the second display 13 is one of a wired communication) and a wireless communication.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601 as applied to claim 16 above, and further in view of Yamashita U.S. Publication No. 2009/0160864.

Regarding claim 22 the combination of Imamura et al in view of Matsumoto et al teaches of applicant’s wherein the first user interface displayed on the first display including the first touch-sensitive surface further includes an area configured to function as a touch-pad for manipulating (Imamura et al in paragraph 0061 in the virtual keyboard shown in FIG. 9, a virtual touch pad 155A is displayed between keys on display 15 and is operated by user and an LCD display 13 such that the first user keyboard interface displayed on the first display 15 comprising the first touch-sensitive 

The combination of Imamura et al in view of Matsumoto et al teaches a two screen rotatable hinged device with a processor and memory in the keyboard display device housing, under the control of a CPU, where the second display is in communication with the one or more processors in the first display device but do not expressively teach a touch-pad for manipulating a cursor displayed within the second user interface displayed on the display;

Yamashita teaches a method of a touch pad moving a cursor on a display. Yamashita teaches of Fig. 1 and 2, of applicant’s a touch-pad for manipulating a cursor displayed within the second user interface displayed on the display (paragraph 0032 an operation signal is generated when the touch pad 15 is operated, and accordingly a cursor displayed on the display screen of the LCD 7 moves based on the operation signal such that a touch-pad 15 is manipulated by the user to move a cursor displayed within the second user interface displayed on the display 7);

Yamashita teaches an additional method of a touch pad moving a cursor on a display. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Yamashita. Doing so would result improving Imamura et al invention in a similar way as Yamashita – namely the ability to have a touch pad moving a cursor on a display, in .

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601 as applied to claim 21 above, and further in view of Kim et al U.S. Publication No. 2015/0324162.

Regarding claim 23 of the combination of Imamura et al in view of Matsumoto et al, Imamura et al discloses of applicant’s the first user interface displayed on the first display including the first touch-sensitive surface (paragraph 0030 the first user keyboard interface displayed on the first display 15 comprising the first touch-sensitive surface 151);

The combination of Imamura et al in view of Matsumoto et al teaches a two screen device with a touch pad, under the control of a CPU, with touch screen displays where a first screen displays a touch keyboard which a user enters characters which are then displayed on the second display touch screen but do not expressively teach the second user interface displayed on the second display includes a user-composed document, and the first user interface displayed on the first display further includes an area configured to display a portion of the user-composed document displayed on the second display;
 


Kim et al teaches an additional method of a two screen device displaying parts of a message. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Kim et al. Doing so would result improving Imamura et al invention in a similar way as Kim et al – namely the ability of a two screen device to display parts of a message, in Kim et al invention, to the two screen device that display characters in Imamura et al invention.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S.  as applied to claim 16 above, and further in view of Nagano et al US Publication No. 2004/0025078.

Regarding claim 24 of the combination of Imamura et al in view of Matsumoto et al further teaches of applicant’s a second processor contained within the second housing and in electronic communication with the second display (Matsumoto et al  in paragraph 0051 second CPU 42 is in second information processing unit 3 housing and can supply electric power to all of circuits which form second information processing unit 3); and a second memory contained within the second housing and in electronic communication with the second processor, the second memory storing non-transitory instructions which, when executed by the second processor, cause the dual-screen electronic device to (Matsumoto et al in paragraph 0042 terminal device 1 includes two touch panel display units where touch panel 10 is of first information processing unit 2 and second touch panel 12 is of second information processing unit 3. Paragraph 0050 Rom 47 is a second memory contained within the second housing of processing unit 3 and in electronic communication with the second processor 42, the second memory 47 storing non-transitory instructions which, when executed by the second processor 42, cause the dual-screen electronic device to perform programs); change a display of at least one of the first user interface on the first display and the second user interface on the second display in response to detecting a first user input on an opposing one of the first display comprising the first touch-sensitive surface and the second display comprising the second touch-sensitive surface (Imamura et al in paragraph 0030 – 0033 while displaying the first user keyboard interface on the first display 15 comprising the 

The combination of Imamura et al in view of Matsumoto et al teaches a two screen device, under the control of a CPU, with touch screen displays where a first screen displays a touch keyboard which a user enters characters which are then displayed on the second display touch screen and, of a power supply in each display, each power supply supplies power to a dual display device but do not expressively teach instructions which, when executed by the second processor, cause the device to: perform processes;

Nagano et al teaches a method having a first and second CPU perform the same process. Nagano et al teaches of Fig. 1 – 3, of applicant’s instructions which, when executed by the second processor, cause the device to: perform processes (paragraph 0053 the second CPU unit 13 and the second inner board 15 can carry out the same processes as the first CPU unit 12 and the first inner board 14 such that any instructions from a first processor 12 which, when executed by the second processor 13, cause the 

Therefore it would have been obvious to try by one skilled in the before the effective filing date to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, in this case by choosing the second processor, in Matsumoto et al invention, from more than one processors that can perform the same processes in Nagano et al invention, to perform the user input processes of the device by the first processor in Imamura et al invention. 

Claims 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura et al U.S. Publication No. 2011/0285631 in view of Matsumoto et al U.S. Publication No. 2015/0161601 as applied to claim 16 above, and further in view of Nonaka et al US Publication No/ 2014/0320701.

Regarding claim 33 of the combination of Imamura et al in view of Matsumoto et al, Matsumoto et al further teaches of applicant’s further comprising an image acquisition subsystem contained within the first housing (paragraph 0045 camera module 31inside processing unit 2 performs imaging such that an image acquisition subsystem 31 is contained within the first housing 2). The combination of Imamura et al in view of Matsumoto et al teaches a two screen device with a camera, under the control of a CPU, with touch screen displays where a first screen displays a touch keyboard which a user enters characters which are then displayed on the second display touch screen and, of a power supply in each display, each power supply 

Nonaka et al teaches a method of an imager device that generates image data of the field of view of a lens. Nonaka et al teaches of Fig. 1 – 3, of applicant’s the image acquisition subsystem configured to acquire a digital image of a field of view defined by a lens of the image acquisition subsystem (paragraph 0073 - 0075 the image acquisition subsystem 1 configured to acquire a digital image of a field of view defined by a lens 2a of the image acquisition subsystem 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Imamura et al in a manner similar to Nonaka et al. Doing so would result improving Imamura et al invention in a similar way as Nonaka et al – namely the ability to provide a method of an imager device that generates image data of the field of view of a lens, in Nonaka et al invention, to the two screen device with a camera in Imamura et al invention.

Regarding claim 34 of the combination of Imamura et al in view of Matsumoto et al further in view of Nonaka et al further teaches of applicant’s wherein the memory further stores non-transitory instructions which, when executed by the first processor, cause the dual-screen electronic device  to: acquire a live digital image of the field of view, and display the live digital image of the field of view from the image acquisition subsystem in real-time in at least one of the first display and the second display (paragraph 0088 control unit 11 reads a program from the program storing unit 9b of the 

                                                                                                                                                                                                     
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696